IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 CHRISTY HOSTETLER AND                       :   No. 40 WM 2018
 MAGDALENA HOSTETLER,                        :
                                             :   Application of Lana Laughbaum for
                     Respondents             :   Emergency Exercise of King’s Bench
                                             :   Power or Extraordinary Jurisdiction
                                             :
              v.                             :
                                             :
                                             :
 LANA LAUGHBAUM,                             :
                                             :
                     Petitioner              :


                                       ORDER


PER CURIAM
      AND NOW, this 27th day of April, 2018, upon consideration of the Application of

Lana Laughbaum for Emergency Exercise of King’s Bench Power or Extraordinary

Jurisdiction, Respondents’ response thereto, and the trial court’s subsequent order, the

April 13, 2018 Order entered by Justice Todd temporarily staying the trial court’s March

15, 2018 order pending this Court’s review is VACATED, and the Application is DENIED.